DETAILED ACTION
	This office action is in response to applicant’s remarks filed on March 16, 2022 in application 16/445,084. 
	Claims 1-7, 9-17, 19-27, 29-37, 39-40 are presented for examination.   Claims 1, 11, 21, 31 are amended.   Claims 8, 18, 28, 38 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive.   Applicant stated that Revanuru reference as describing a “hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server, para. 14.   However, Revanuru fail to teach “transferable partition resources include at least one of processing and memory resources” as required in claims 1, 11, 21 and 31.
Examiner disagreed.   Revanuru teach of the server entering the standby state will stop accepting new work, abort in-flight work and release remaining resources where applicable (para. 37).   A suspended server may claim certain external resources but not resources that are reserved for active servers (para. 51).   Shared disks/files are not allow unit the secondary has become active (para. 55).   Stoping new work is releasing processing resources and not allow access to shared disk until the secondary had become active is releasing memory resources.   Therefore Revanuru does teach the newly amended limitation and the rejections are maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-7, 9-17, 19-27, 29-37, 39-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,937,616.  Claims 1-7, 9-17, 19-27, 29-37, 39-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S Patent No. 10,394,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.

Application 16445084
Patent 7937616
Patent 10394672
Claim 1 
Claim 1, 7
Claim 1
Claim 2
Claim 2
Claim 2
Claim 3
Claim 1
Claim 1
Claim 4
Claim 3
Claim 3
Claim 5
Claim 4 
Claim 4
Claim 6
Claim 5
Claim 5
Claim 7
Claim 6
Claim 6
Claim 9
Claim 8
Claim 1   
Claim 10 
Claim 9
Claim 7
Claim 11
Claim 1, 7
Claim 8

Claim 2
Claim 9
Claim 13
Claim 3
Claim 8
Claim 14
Claim 3
Claim 10
Claim 15
Claim 4 
Claim 11
Claim 16
Claim 5
Claim 12
Claim 17
Claim 6
Claim 13
Claim 19
Claim 8
Claim 8
Claim 20
Claim 9
Claim 14
Claim 21 
Claim 1, 7
Claim 15
Claim 22
Claim 2
Claim 16
Claim 23
Claim 3
Claim 15
Claim 24
Claim 3
Claim 17
Claim 25
Claim 4 
Claim 18
Claim 26
Claim 5
Claim 19
Claim 27
Claim 6
Claim 20
Claim 29
Claim 8
Claim 15
Claim 30
Claim 9
Claim 21
Claim 31 
Claim 1, 7
Claim 22
Claim 32
Claim 2
Claim 23
Claim 33
Claim 3
Claim 22
Claim 34
Claim 3
Claim 24
Claim 35
Claim 4 
Claim 25
Claim 36
Claim 5
Claim 26

Claim 6
Claim 27
Claim 39
Claim 8
Claim 22
Claim 40
Claim 9
Claim 28


Claims 1-7, 9-17, 19-27, 29-37, 39-40 is/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,937,616.   Claims 1-7, 9-17, 19-27, 29-37, 39-40 is/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S Patent No. 10,394,672.   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 7,937,616 and claims 1-28 of U.S Patent No. 10,394,672 contains every element of claims of the instant application and thus anticipate the claims of the instant application.   Claims 1-40 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.   
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9-11, 13-14, 19, 20-21, 23-24, 29-31, 33-34 and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takamoto (US 2003/0217088) in further view of Revanuru et al. (US 2003/0225875). 
In regard to claim 1, Takamoto teaches a method, comprising:
operating a first logical partition in a first physical processing complex of a server cluster in an active mode and a second logical partition in the same first physical processing complex in a standby mode (cluster system where a logical computer as a hot standby computer is set to a different physical computer from a physical computer which the logical computer is set as an active computer, hot standby system can be formed with one logical computer as an active computer and another logical computer as a hot standby computer, paragraph 0037);
detecting a failure of a third logical partition in a second physical processing complex of the server cluster different from the first physical processing complex (failure occurs in the physical processor with the active computer is set, paragraph 0037); and
in response to said failure detection, activating the standby logical partition in the first physical processing complex to operate in an active mode (hot standby computer can take over, paragraph 0037).
Takamoto does not explicitly teach wherein the first physical processing complex has transferrable partition resources which include at least one of processing and memory resources, wherein said standby mode operating has reduced partition resources for a logical partition operating in a standby mode as compared to said active mode operating for a logical partition operating in an active mode, wherein said active mode operating includes providing access to a shared resource for a logical operating in an active mode and wherein said standby mode operating includes denying access to said shared resource for a logical partition operating in a standby mode. 
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server (para. 14).   The server entering the standby state will stop accepting new work, abort in-flight work and release remaining resouces where applicable (para. 37).   A suspended server may claim certain external resources but not resources that are reserved for active servers (para. 51).   Shared disks/files are not allow unit the secondary has become active (para. 55). 
para. 12-14). 

In regard to claim 3, Takamoto teach the method of claim 1 further comprising: subsequent to activating the second logical partition, transferring partition resources from the first logical partition to the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).
 
In regard to claim 4, Takamoto teach the method of claim 3, further comprising: reducing the partition resources of the first logical partition; and subsequent to activating the second logical partition, increasing the partition resources of the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).

In regard to claim 9, Takamoto does not explicitly teach the method of claim 1 wherein said shared resource includes data storage disk drives.
para. 14).
Refer to claim 1 for motivational statement. 

In regard to claim 10, Takamoto teach the method of claim 3 wherein said partition resources include processing, memory and input/output adapter resources (logical computers each are assigned computer resources such as a processor, a disk unit and a network device, para. 24, 26, fig. 3, 6).

In regard to claim 11, Takamoto teaches a system, comprising:
a server cluster having a first physical processing complex and a second physical processing complex, said first processing complex having a first logical partition and a second logical partition and a shared resource, and the second processing complex having a third logical partition (cluster system where a logical computer as a hot standby computer is set to a different physical computer from a physical computer which the logical computer is set as an active computer, hot standby system can be formed with one logical computer as an active computer and another logical computer as a hot standby computer, paragraph 0037), said server cluster having logic adapted to:
operate said first logical partition in an active mode and said second logical partition in a standby mode in the same first physical processing complex (one logical computer as an active and another logical computer as a hot standby computer, pg. 37);
failure occurs in the physical processor with the active computer is set, paragraph 0037), activate said second logical partition from said standby mode to operate in an active mode in the first physical processing complex (hot standby computer can take over, paragraph 0037).
Takamoto does not explicitly teach transferable partition resources which include at least one of processing and memory resources wherein said standby mode operating has reduced partition resources for a logical partition operating in a standby mode as compared to said active mode operating for a logical partition operating in an active mode, wherein said active mode operating includes providing access to a shared resource for a logical operating in an active mode and wherein said standby mode operating includes denying access to said shared resource for a logical partition operating in a standby mode. 
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server (para. 14).   The server entering the standby state will stop accepting new work, abort in-flight work and release remaining resouces where applicable (para. 37).   A suspended server may claim certain external resources but not resources that are reserved for active servers (para. 51).   Shared disks/files are not allow unit the secondary has become active (para. 55). 
Refer to claim 1 for motivational statement.

the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).

In regard to claim 14, Takamoto teach the system of claim 11, wherein said first logical partition has partition resources, and said server cluster logic is further adapted to: reduce the partition resources of the first logical partition; and subsequent to activation of the second logical partition, increase the partition resources of the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).

In regard to claim 19, Takamoto does not explicitly teach the system of claim 11 wherein said shared resource includes data storage disk drives.
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server … and claim resources that may be shared may be a shared disk (para. 14).


In regard to claim 20, Takamoto teach the system of claim 13 wherein said partition resources include processing, memory and input/output adapter resources (logical computers each are assigned computer resources such as a processor, a disk unit and a network device, para. 24, 26, fig. 3, 6).

In regard to claim 21, Takamoto teaches an article of manufacture, comprising:
code enabled to be executed by a system to perform operations, wherein the system has a server cluster having a first physical processing complex and a second physical processing complex processing complex, said first processing complex having a first logical partition and a second logical partition and a shared resource, said second physical processing complex having a third logical partition (cluster system where a logical computer as a hot standby computer is set to a different physical computer from a physical computer which the logical computer is set as an active computer, hot standby system can be formed with one logical computer as an active computer and another logical computer as a hot standby computer, paragraph 0037), and wherein the system executed operations comprise:
operating said first logical partition in an active mode and said second logical partition in a standby mode in the same first physical processing complex (one logical computer as an active and another logical computer as a hot standby computer, pg. 37);
detecting a failure in said second physical processing complex; and in response to said failure detection (failure occurs in the physical processor with the active computer is set, paragraph 0037), activating said second logical partition from said standby mode to hot standby computer can take over, paragraph 0037).
Takamoto does not explicitly teach transferable partition resources which include at least one of processing and memory resources wherein said standby mode operating has reduced partition resources for a logical partition operating in a standby mode as compared to said active mode operating for a logical partition operating in an active mode, wherein said active mode operating includes providing access to a shared resource for a logical operating in an active mode and wherein said standby mode operating includes denying access to said shared resource for a logical partition operating in a standby mode. 
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server (para. 14).   The server entering the standby state will stop accepting new work, abort in-flight work and release remaining resouces where applicable (para. 37).   A suspended server may claim certain external resources but not resources that are reserved for active servers (para. 51).   Shared disks/files are not allow unit the secondary has become active (para. 55). 
Refer to claim 1 for motivational statement.

In regard to claim 23, Takamoto teach the article of claim 21 wherein said first logical partition has partition resources, and wherein said system executed operations further comprise, subsequent to activation of the second logical partition, transferring partition resources from the first logical partition to the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).

In regard to claim 24, Takamoto teach the article of claim 21, wherein said first logical partition has partition resources, and wherein said system executed operations further comprise: reducing the partition resources of the first logical partition; and subsequent to activation of the second logical partition, increasing the partition resources of the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).

In regard to claim 29, Takamoto does not explicitly teach the article of claim 21 wherein said shared resource includes data storage disk drives.
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server … and claim resources that may be shared may be a shared disk (para. 14).
Refer to claim 1 for motivational statement. 

logical computers each are assigned computer resources such as a processor, a disk unit and a network device, para. 24, 26, fig. 3, 6).

In regard to claim 31, Takamoto teaches a method for deploying computing instructions, comprising:
integrating computer-readable code into a system, wherein the system has a server
cluster having a first physical processing complex and a second physical processing complex, said first processing complex having a first logical partition and a second logical partition and a shared resource, said second physical processing complex having a third logical partition (cluster system where a logical computer as a hot standby computer is set to a different physical computer from a physical computer which the logical computer is set as an active computer, hot standby system can be formed with one logical computer as an active computer and another logical computer as a hot standby computer, paragraph 0037), and wherein the code in combination with the system is enabled to cause the system to perform:
operating said first logical partition in an active mode and said second logical partition in a standby mode (one logical computer as an active and another logical computer as a hot standby computer, pg. 37);
detecting a failure in said second processing complex; and in response to said failure detection (failure occurs in the physical processor with the active computer is set, paragraph 0037), activating said second logical partition from said standby mode to hot standby computer can take over, paragraph 0037).
Takamoto does not explicitly teach transferable partition resources which include at least one of processing and memory resources wherein said standby mode operating has reduced partition resources for a logical partition operating in a standby mode as compared to said active mode operating for a logical partition operating in an active mode, wherein said active mode operating includes providing access to a shared resource for a logical operating in an active mode and wherein said standby mode operating includes denying access to said shared resource for a logical partition operating in a standby mode. 
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server (para. 14).   The server entering the standby state will stop accepting new work, abort in-flight work and release remaining resouces where applicable (para. 37).   A suspended server may claim certain external resources but not resources that are reserved for active servers (para. 51).   Shared disks/files are not allow unit the secondary has become active (para. 55). 
Refer to claim 1 for motivational statement.

In regard to claim 33, Takamoto teach the method of claim 31 wherein said first logical partition has partition resources, and wherein the code in combination with the system is further enabled to cause the system to perform, subsequent to activation of the second logical partition, transferring partition resources from the first logical partition to the second logical the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).

In regard to claim 34, Takamoto teach the method of claim 31, wherein said first logical partition has partition resources, and wherein the code in combination with the system is further enabled to cause the system to perform: reducing the partition resources of the first logical partition; and subsequent to activation of the second logical partition, increasing the partition resources of the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).

In regard to claim 39, Takamoto does not explicitly teach the method of claim 31 wherein said shared resource includes data storage disk drives.
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server … and claim resources that may be shared may be a shared disk (para. 14).
Refer to claim 1 for motivational statement. 

logical computers each are assigned computer resources such as a processor, a disk unit and a network device, para. 24, 26, fig. 3, 6).

*************************************************
Claims 2, 5-7, 12, 15-17, 22, 25-27, 32, 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takamoto (US 2003/0217088) in further view of Revanuru et al. (US 2003/0225875) in further view of Dinker et al. (US 6,944,788).

In regard to claim 2, Takamoto and Revanuru et al. does not explicitly teach the method of claim 1 further comprising:  repairing said third logical partition of said second processing complex; and in response to said repair, quiescing the second logical partition to operate in a standby mode.
Dinker et al. teach of a failover for a server by implementing a correction of cluster failure (fig. 6, 311) and promoted primary application server to returns to its original role as a backup application server once the failure is corrected (fig. 6, 313).
It would have been obvious to modify the method of Takamoto and Revanuru et al. by adding Dinker et al. failover. A person of ordinary skill in the art at the time of applicant’s invention would have been motivated to make the modification because it would provide a method of recovering from a failure {col. 12 lines 14-24).


Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 6, Takamoto and Revanuru et al. does not explicitly teach the method of claim 5, further comprising: reducing the partition resources of the second logical partition; and subsequent to the repair of the third logical partition of the second processing complex, increasing the partition resources of the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

Dinker et al. teach of a failover process where the application server in sub-cluster B receive client requests and request processing information for processing the client request from the primary application server computer in sub-cluster B (fig. 6 309).   The backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 12, Takamoto and Revanuru et al. does not explicitly teach the system of claim 11 wherein said server cluster logic is further adapted to, in response to repair of the third logical partition of the second processing complex, quiesce the second logical partition from the active mode to operate in a standby mode.
Dinker et al. teach of a failover for a server by implementing a correction of cluster failure (fig. 6, 311) and promoted primary application server to returns to its original role as a backup application server once the failure is corrected (fig. 6, 313).


In regard to claim 15, Takamoto and Revanuru et al. does not explicitly teach the system of claim 12, wherein said second logical partition has partition resources and wherein said server cluster logic is further adapted to, subsequent to the repair of the third logical partition of the second processing complex, transfer partition resources from the second logical partition to the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 16, Takamoto and Revanuru et al. does not explicitly teach the system of claim 11, wherein said second logical partition has partition resources and wherein said server cluster logic is further adapted to: reduce the partition resources of the second logical partition; and subsequent to repair of the third logical partition of the second processing complex, increase the partition resources of the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 17, Takamoto and Revanuru et al. does not explicitly teach the system of claim 11 wherein said first logical partition has partition resources, and said server cluster logic is further adapted to: transfer partition resources from the first logical partition to the activated second logical partition; subsequent to repair of the third logical partition of the second processing complex, transfer partition resources from the second logical partition to the first logical partition; and quiesce the second logical partition from the active mode to operate back in the standby mode.
Dinker et al. teach of a failover process where the application server in sub-cluster B receive client requests and request processing information for processing the client request from the primary application server computer in sub-cluster B (fig. 6 309).   The backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.


Dinker et al. teach of a failover for a server by implementing a correction of cluster failure (fig. 6, 311) and promoted primary application server to returns to its original role as a backup application server once the failure is corrected (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 25, Takamoto and Revanuru et al. does not explicitly teach the article of claim 22, wherein said second logical partition has partition resources and wherein said system executed operations further comprise, subsequent to the repair of the third logical partition of the second processing complex, transferring partition resources from the second logical partition to the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.


Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 27, Takamoto and Revanuru et al. does not explicitly teach the article of claim 21 wherein said first logical partition has partition resources, and wherein said system executed operations further comprise: transferring partition resources from the first logical partition to the activated second logical partition; subsequent to repair of the third logical partition of the second processing complex, transferring partition resources from the second logical partition to the first logical partition; and quiescing the second logical partition from the active mode to operate back in the standby mode.
Dinker et al. teach of a failover process where the application server in sub-cluster B receive client requests and request processing information for processing the client request from the primary application server computer in sub-cluster B (fig. 6 309).   (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 32, Takamoto and Revanuru et al. does not explicitly teach the method of claim 31 and wherein the code in combination with the system is further enabled to cause the system to perform, in response to repair of the third logical partition of the second processing complex, quiescing the second logical partition from the active mode to operate in a standby mode.
Dinker et al. teach of a failover for a server by implementing a correction of cluster failure (fig. 6, 311) and promoted primary application server to returns to its original role as a backup application server once the failure is corrected (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 35, Takamoto and Revanuru et al. does not explicitly teach the method of claim 32, wherein said second logical partition has partition resources and wherein the code in combination with the system is further enabled to cause the system to perform, subsequent to the repair of the third logical partition of the second processing complex, transferring partition resources from the second logical partition to the first logical partition.
(fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 36, Takamoto and Revanuru et al. does not explicitly teach the method of claim 31, wherein said second logical partition has partition resources and wherein the code in combination with the system is further enabled to cause the system to perform: reducing the partition resources of the second logical partition; and subsequent to repair of the third logical partition of the second processing complex, increasing the partition resources of the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.


Dinker et al. teach of a failover process where the application server in sub-cluster B receive client requests and request processing information for processing the client request from the primary application server computer in sub-cluster B (fig. 6 309).   The backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Abraham et al. (US 20120023309) partition resources allocate
Armstrong et al. (US 2007/0011495) partition resource in standby mode


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov